DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (JP2010123906) , hereinafter referred to as ‘Iizaka’, Imafuku et al. (JP2006135158), hereinafter referred to as ‘Imafuku’, and Onchi et al. (JP2016174110), hereinafter referred to as ‘Onchi’.

Regarding Claim 1, Iizaka discloses a mounting system comprising a component mounting device configured to mount a component on a surface of a board (It is an object of the present invention to provide a component mounting device and a component mounting method capable of efficiently stack-mounting on each board block while preventing the occurrence of defective products [0005]), and a control device  (The control device (not shown) of the modular component mounting device mounts the lower component 24 for stacking on each board block 22 [0018]), wherein the component mounting device comprises an imaging device, configured to image the surface of the board and the component mounting device is configured to mount (…the image obtained by capturing the image of the lower component with the camera mounted on the component mounting device [0008]; invention relates to a component mounting apparatus…;the present invention to provide a component mounting device and a component mounting method capable of efficiently stack-mounting on each board block while preventing the occurrence of defective products [0005]), the board surface is at a predetermined position (After that, the process proceeds to step 102, and the lower component 24 is mounted at a predetermined position of each board block 22 of the multi-layer board 21 [0020]; component position marks 27 (local files) are placed at a plurality of locations (for example, two diagonal locations) on the upper surface of the lower component 24 to be stacked and mounted on each board block 22 [0015]), compare a first specific position in the stored drawing information with a second specific position in image information of the board surface imaged by the imaging device (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]); When the mounting control program of FIG. 5 is started, first, in step 101, the board position mark 23 of the multi-cavity board 21 is imaged by the mark imaging camera, and the position of the multi-cavity board 21 is image-recognized. After that, the process proceeds to step 102 to mount the lower components 24 at predetermined positions of each board block 22 of the multi-piece board 21 [0020]), when the planned mounting section of the board surface is not physically located at the predetermined position (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]).
However, Iizaka is silent to the language of the control device is configured to store drawing information depicting the board surface on which the component is to be mounted by the component mounting device wherein a planned mounting section, the component mounting device is planned to be mounted, is provided on the surface of the board; the component mounting device is configured to mount the component on the planned mounting section when the planned mounting section of the board surface is at a predetermined position, when the first specific position in the drawing information and the second specific position in the image information are different, modify the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section.
Nevertheless, Imafuku discloses the control device is configured to store drawing information depicting the board surface on which the component is to be mounted by the component mounting device (…the CAD data used in the board design [0014]),(  In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount. The arbitrary at least two component mounting positions may be three or four [0028]), wherein a planned mounting section, the component mounting device is planned to be mounted, the component mounting device is configured to mount the component on the planned mounting section when the planned mounting section of the board surface is at a predetermined position, (the circuit board 14 is carried into the component mounting device 1 and is regulated and held at a predetermined mounting position by the board holding device 7 [0003]),and determine that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different (The board recognition camera acquires the coordinates of the component mounting position…amount of misalignment with the component mounting position coordinates of one point is calculated [0027]; In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount [0028]).
However, the combination does not disclose modifying the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section. 
	Nevertheless, Onchi discloses modifying the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section (… the mounting position correcting apparatus 1 is capable of correcting any part of the board F formed based on the partial images V1, V2, V3, . . . information on the actual reference point positions of a plurality of reference points from the entire image V in the range of [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to store the board layout beforehand for the benefit of easily grasping the relative positional relationship between each land 17 and the recognition mark 18, and to provide a method of constructing NC data for processing by effectively utilizing CAD data (Imafuku [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to include that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different for the benefit of efficiently grasp the relative positional relationship of the above in a short time, thereby improving the work efficiency and the equipment operation rate (Imafuku [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka and Imafuku, in view of Onchi to modify the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section for the benefit of the mounting point of the electronic component can be corrected appropriately even if the board F is locally deformed (Onchi [0039]).

Regarding Claim 6, Iizaka and Imafuku disclose the claimed invention discussed in claim 1. 
	Iizaka discloses the control device and the planned mounting section is not physically located at the predetermined position (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]).
	However, the combination does not disclose the control device is further configured to display discrepancy information. 
	Nevertheless, Onchi discloses the control device is further configured to display discrepancy information (… a plurality of reference points collectively photographed by the photographing means, the theoretical mounting position is corrected. This makes it possible to appropriately correct the mounting position of the electronic component even if the substrate is locally deformed [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka and Imafuku, in view of Onchi to the control device is further configured to display discrepancy information to appropriately correct the mounting position of the electronic component even if the substrate is locally deformed (Onchi [0013]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iizaka, Imafuku, Onchi, and further in view of Yokoi et al. (JP2016042524).

Regarding Claim 2, Iizaka, Imafuku, and Onchi disclose the claimed invention as discussed in claim 1, including mounting system.
Iizaka discloses corresponding drawing information depicting the corresponding board surface at which a corresponding component is mounted by the computer mounting device (When the mounting control program of FIG. 5 is started, first, in step 101, the board position mark 23 of the multi-cavity board 21 is imaged by the mark imaging camera, and the position of the multi-cavity board 21 is image-recognized. After that, the process proceeds to step 102 to mount the lower components 24 at predetermined positions of each board block 22 of the multi-piece board 21 [0020]), compare the stored first specific position in the corresponding drawing information with the second specific position in the image information of the corresponding board surface imaged by the imaging device (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]); When the mounting control program of FIG. 5 is started, first, in step 101, the board position mark 23 of the multi-cavity board 21 is imaged by the mark imaging camera, and the position of the multi-cavity board 21 is image-recognized. After that, the process proceeds to step 102 to mount the lower components 24 at predetermined positions of each board block 22 of the multi-piece board 21 [0020]).
	However, Iizaka does not disclose determining that the planned mounting section of the corresponding board surface is not physically located at the predetermined position when the first specific position in the corresponding drawing information and the second specific position in the image information are different.
Nevertheless, Imafuku discloses determining that the planned mounting section of the corresponding board surface is not physically located at the predetermined position when the first specific position in the corresponding drawing information and the second specific position in the image information are different (The board recognition camera acquires the coordinates of the component mounting position…amount of misalignment with the component mounting position coordinates of one point is calculated [0027]; In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount [0028]).
	However, the combination does not disclose multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices.
	Nevertheless, Yokoi discloses wherein multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices. (The component mounting devices M1, M2, and M3 include a communication unit 20, a device control unit 21, a storage unit 22, a mechanism drive unit 23, an operation / input unit 24, and a display unit 25 [0021]; by the mounting data creating unit 10 based on the CAD data 12 and the component data 13 stored in the storage unit 11 [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to include that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different for the benefit of efficiently grasp the relative positional relationship of the above in a short time, thereby improving the work efficiency and the equipment operation rate (Imafuku [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute the claim steps with regard to claim 1 for wherein multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices for the benefit of NC data indicating the position coordinates in the machine coordinate system of the component mounting devices (Yokoi [0017]) and similar to these steps with regards to a single device as discussed above.

Regarding Claim 4, Iizaka, Imafuku, and Onchi discloses the claimed invention as discussed in claim 1, including the mounting system.
However, the combination is silent to the language of where electrodes of a component to be mounted on the board surface are arranged.
Nevertheless, Yokoi discloses where electrodes of a component to be mounted on the board surface are arranged (…the component center 5c, which is the center position of the main body 5a, is aligned with the mounting point 7b set at the component mounting position 7, and the lead 5b is landed on the solder bonding electrode [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, Onchi, in view of Yokoi to match the position of a component or an electrode(s) of a component with the planned position in order to check for the presence or absence of a data error (Yokoi [0031]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka, Imafuku, Onchi, and further in view of Onishi et al. (US20140300730), hereinafter referred to as ‘Onishi’.

Regarding Claim 5, Iizaka, Imafuku, and Onchi discloses the claimed invention as discussed in claim 1, including the mounting system.
However, the combination is silent to the language of wherein the first specific position in the drawing information and the second specific position in the image information are a position of a polygonal mark displayed on a comer of the board surface.
Nevertheless, Onishi discloses wherein the first specific position in the drawing information and the second specific position in the image information are a position of a polygonal mark displayed on a comer of the board surface ( A single correction mark …configured to have a rectangular shape or a polygonal shape … of the board imaging [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, Onchi, in view of Onishi to include a polygonal mark displayed on a corner of the board surface as a necessary correction mark as a specific position to be used to correct the displacement of the board imaging portion relative to the head portion on the basis of the image of the imaging position correction mark imaged by the board imaging portion (Onishi [0010]).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-6230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863